DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities: “the at least one first diaphragm slits” (line 2) should be “the at last one first diaphragm slit.”  Appropriate correction is required.  Note that the Examiner believes that this is a typo as the remaining claims are consistent with claim 1.
Claim 9 is objected to because of the following informalities: claim 9 recites that “the at least one second slit further comprises a plurality of slits, wherein one slit constitutes the primary slit, the primary slit having a greater length than the other plurality of slits.”  The phrase “the other plurality of slits” should be “the other of the plurality of slits” to avoid confusion as to whether there is an additional plurality of slits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 now recites that “the first slit further comprises a plurality of slits, wherein the first slit having a greater length than the other plurality of slits.”  First of all, claim 1 recites “at least one first diaphragm slit,” which includes one or more first slits.  Claim 3, on the other hand, recites “the first slit,” which would only include one slit.  Furthermore, because the first slit comprises the plurality of slits, it is unclear how the first slit also has a greater length than the other plurality of slits.  The Examiner suggests amending claim 3 to recite “the at least one first slit further comprises a plurality of slits, wherein one slit of the plurality of slits has a greater length than the other the plurality of slits.”  


Allowable Subject Matter
Claims 1, 2, 4, 5, 7, and 8 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773